ITEMID: 001-99814
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: ROMANY GAZ GROUP v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza
TEXT: 1. The applicant, Romany Gaz Group, is a company registered in Moldova. It was represented before the Court by Mr F. Nagacevschi of “Lawyers for Human Rights”, a non-governmental organisation based in Chişinău. The Moldovan Government (“the Government”) were represented by their Agent, Mr V. Grosu.
2. The facts of the case, as submitted by the parties, may be summarised as follows. On 25 October 2000 the applicant company concluded a contract with Comgaz-Plus (“C-P”), a State-owned company. In accordance with the contract, the applicant company undertook to produce and install several natural gas heaters and thermal energy distribution systems for the Ungheni municipality. Having fulfilled its part of the contract, the applicant company asked C-P to pay the equivalent of 160,000 United States dollars (USD) in accordance with the contract. C-P failed to pay.
3. By further agreements the parties agreed that the applicant company would produce and install several additional natural gas heating systems. CP again failed to pay, but on 1 October 2003 it concluded a new agreement with the applicant company, under which it undertook to pay the latter the outstanding amount (USD 158,862) within twenty-four months. The parties also agreed that if the amount remained unpaid for three consecutive months, the applicant company would have the right to claim the entire debt plus the damages accrued under the previous agreements, that is, USD 409,671.
4. Since C-P again failed to pay, on 27 May 2004 the applicant company initiated court proceedings, claiming the equivalent of USD 568,533. In its court action, the applicant company indicated that it was in a very poor financial situation, having no money in its bank account after the partial payment of the court fees, as borne out by the bank statement it submitted in the proceedings. It asked for an extension of the time-limit for paying the remainder.
5. On 1 June 2004 the Appeals Chamber of the Economic Court decided not to examine the court action on account of the applicant company's failure to pay the court fees (15,000 euros (EUR)) in full. It gave the applicant company one month to pay in full. On 23 June 2004 the same court extended the time-limit for payment of the court fees until 15 September 2004.
6. The applicant company appealed, referring to its poor financial situation. It argued that Article 6 of the Convention would be violated if the courts refused to examine its case because it had no means to pay the court fees.
7. On 15 July 2004 the Supreme Court of Justice rejected the appeal, finding that the applicant company had failed to pay the court fees in full. In reply to the complaint under Article 6 of the Convention, the court stated that the lower court “had had the power to take into account the applicant company's request to pay the court fee in instalments on the ground of its poor financial situation and to order an extension of the time-limit for paying the court fee which had been set on 1 June 2004”. There was therefore no violation of the applicant company's right of access to a court.
8. On 15 September 2004 the Appeals Chamber of the Economic Court returned the applicant company's court action without examining it on account of its failure to pay the court fees in full. The applicant company did not challenge that decision before the Supreme Court of Justice.
